DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 8/12/2022. The Examiner notes claims 1-5, 9, 11, 18-19, 21, 23-31, & 33 20 are currently pending and have been examined; claim 29 is currently amended. Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11, 18-19, 21, 23-31, & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sielermann et al. (US 20150321851 A1) in view of Soules (US 3204748 A), hereinafter Sielermann and Soules, respectively.
Regarding Claim 1 (Original)
Sielermann discloses:
a body (26) comprising opposite body front and rear ends (Figure 1 of this office action & Fig 3) and a body intermediate portion (Figure 1 of this office action & Fig 3; the body intermediate portion is the space between the front and rear ends) extending therebetween, the body front end comprising a front body pivot (39)…, 
a base jaw (35) located at the front end;
a clamping jaw (37) located opposite the base jaw at the body front end (Fig 3), connected to the body via the front body pivot (Fig 3; 37 is connected to 26 via 39); and 
a clamping recess (32) formed in the body front end (Fig 3);… 

    PNG
    media_image1.png
    645
    602
    media_image1.png
    Greyscale

Figure 1
Sielermann does not teach the body intermediate portion comprising an intermediate body pivot; or wherein the clip further comprises an elongated configured to transfer forces from the body rear end to the clamping jaw, the driver being connected to the clamping jaw via a front floating pivot which isn't connected to the body, and connected to the intermediate body pivot via a pulling mechanism.
However Soules discloses a clip mechanism (Fig 19; 38) with an alternative clamp actuating mechanism (126) which teaches and the body intermediate portion (Fig 7 & 19; the portion between 155 and end by 90 is the body intermediate portion) comprising an intermediate body pivot (148); wherein the clip further comprises an elongated driver (134) configured to transfer forces (Fig 7 & 19; Col 5:Line 33-45; 134 transfers forces from 128 to 102) from the body rear end to the clamping jaw (Fig 7 & 19; 128 is at the rear end of the clip which 134 transfers forces to 102 (i.e. clamping jaw) which is at a front end of the clip) , the driver being connected to the clamping jaw via a front floating pivot (138) which isn't connected to the body (Fig 7 & 19; C5:L33-45; 138 is pivotally connected to 102 allowing it rotate as seen in the two positions of the clip in Fig 7), and connected to the intermediate body pivot via a pulling mechanism (Fig 7 & 19; 134 is connected to the clip body via 146).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace actuating spring (40) as disclosed by Sielermann with the actuating mechanism with the body intermediate portion comprising an intermediate body pivot and the clip further comprises an elongated driver configured to transfer forces from the body rear end to the clamping jaw, the driver being connected to the clamping jaw via a front floating pivot which isn't connected to the body, and connected to the intermediate body pivot via a pulling mechanism as disclosed by Soules as a simple substitution of a known element to produce predictable result of adding an automated actuating clamp mechanism (Soules:  C3:L12-15) as Sielermann discloses can be added (Sielermann:  ¶29). 
Regarding claim 2 (Original)
Sielermann as modified teaches the limitations of Claim 1, as described above, and further teaches the base jaw being a static jaw, which is rigidly connected to the body (Fig 3; 35 is rigidly connected to 26).
Regarding claim 3 (Original)
Sielermann as modified teaches the limitations of Claim 1, as described above, and further teaches the clamping jaw being an active jaw which is rotatable about the front body pivot with respect to the body (Sielermann:  Fig 2-4; 37 rotates about 39).
Regarding claim 4 (Original)
Sielermann as modified teaches the limitations of Claim 1, as described above, and further teaches the clamping jaw further comprises only a single rigid pressing lever (Sielermann:  44) protruding outwardly from the body front end (Sielermann:  Figure 1 of this office action & Fig 3; 44 protrudes outwardly from the front end).
Regarding claim 5 (Original)
Sielermann as modified teaches the limitations of Claim 1, as described above, and further teaches the driver having a driver rear end (Soules:  Fig 7 & 19; the end of 134 with 136 is the driver rear end) which is connected to a rear lever (Soules:  128), and the rear lever is connected to the body via a rear body pivot (Soules:  Fig 7 & 19; 128 is connected to the body via 132).
Regarding claim 11 (Original)
Sielermann as modified teaches the limitations of Claim 1, as described above, but does not teach the clamping jaw having a high-friction grip surface.
However Soules further teaches the clamping jaw having a high-friction grip surface (Soules:  Fig 7 & 19; 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp jaw as disclosed by Sielermann as modified to have the clamping jaw having a high-friction grip surface as disclosed by Soules. One of ordinary skill in the art would have been motivated to make this modification to prevent an item from being removed from the clamp jaw without the jaw being actuated (Soules:  Fig 6-7; C5:L26-29; 120's teeth are formed upward to prevent items from being pulled down and out of the jaws when they are not actuated).
Regarding claim 18 (Original)
Sielermann as modified teaches the limitations of Claim 1, as described above, and further teaches the clip being a minor clip, which has a clip width and a clip height that is larger than the clip width (Sielermann:  Fig 2-4; ¶21 & ¶39; the clip 18 can have only one clamping jaw (37) and therefore adjusting the body (26) by reducing it to only have on clamp as depicted would have the clip height be larger than the clip width; pursuant of MPEP 2144.05-II-A, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.).
Regarding Claim 19 (Original)
Sielermann as modified teaches the limitations of Claim 1, as described above, and further teaches that the clip is a major clip that has a clip width and a clip height that is smaller than the clip width Sielermann:  Fig 2-4; ¶21 & ¶39; the clip 18 can have only one clamping jaw by combining 37 & 38 therefore the clip height be smaller than the clip width; pursuant of MPEP 2144.05-II-A, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.).
Regarding claim 21 (Previously Presented)
Sielermann discloses a method comprising at least two article clips (Sielermann:  ¶21; multiple clips can be arranged on a fork-shaped support member) according to claim 1, the method comprising: holding the article (Sielermann:  10) at two article edges stretched in a width direction of the article (Sielermann:  Fig 1; ¶21; 23 (i.e. operator) can hold an article at two edges a width distance apart; it is noted that the edges can be two locations along one side of an article as long as there is a distance between those locations); inserting both article edges into the clamping recess between the clamping and base jaws of each clip (Sielermann:  Fig 2; ¶21; the multiple clips spaced apart on the fork shaped support structure hold an article at two edges when an article is inserted by 23); and releasing the article (Sielermann:  23 can release their hold 10).
Regarding Claims 23 (Currently Amended) and 29 (Original)
Sielermann as modified discloses an article clip assembly (Sielermann:  ¶21 & ¶39; clips can be spaced apart on a fork-shaped support structure) comprising:
a width axis, a depth axis and a height axis of a 3D euclidean space (Sielermann:  ¶21 & ¶39; the assembly would have a width axis, a depth axis, and a height axis of a 3D Euclidean space); 
a major clip (Sielermann:  ¶21; one clip on the fork shaped support structure is a major clip) extending along the depth axis and having a major clip width (Sielermann:  Fig 2-4; ¶21 & ¶39; 18 has a width); and 
a minor clip (Sielermann:  ¶21, a different clip on the fork shaped support structure from the major clip is the minor clip) extending along the depth axis and having a minor clip width (Sielermann:  Fig 2-4; ¶21 & ¶39; 18 has a width) shorter than a clip width of the major clip (Sielermann:  ¶21 & ¶39; as the clips can be shaped differently the minor clip can be have a shorter width than the major clip width; pursuant of MPEP 2144.05-II-A, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In the instant case, a person having ordinary skill in the art would adjust the width of one clip compared to the next clip to such a dimension that would be most useful for a particular application, based on the size and geometry of the workpiece and on basic engineering principles); 
wherein the minor clip is rigidly secured to the major clip via a support structure (Sielermann:  ¶21; the fork shaped support structure rigidly secures the major and minor clips) and spaced apart therefrom (Sielermann:  ¶21; fork shape support structure has individual claps spaced apart similar to fork tines).  
Regarding Claim 24 (Original)
Sielermann as modified teaches the limitations of Claim 23, as described above, but does not teach the major and minor clips having different clamping recess heights.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different clamping recess heights on different article clips, depending on what the article the clip is intended for.  The clips on the fork shaped support structure of Sielermann (¶21) can hold individual items which can have different dimension (Sielermann:  ¶19).
Regarding Claims 25 (Original) and 30 (Original)
Sielermann as modified teaches the limitations of Claims 23 and 29, as described above, and further teaches the clip assembly comprising exactly one major clip and exactly two minor clips; and in a view along the y-axis the minor clips 140 are located on opposite sides of the major clip 180 in the x-direction (Sielermann:  ¶19 & ¶21; three clips can be used in a fork shaped and they can have different dimensions for holding different items).
Regarding Claims 26 and 31 (Original)
Sielermann as modified teaches the limitations of Claims 25 and 30, as described above, and further teaches that the minor clips extend at least partially further than the major clip in the y-axis in a view along the x-axis (Sielermann:  ¶19 & ¶21; three clips can be used in a fork shaped and they can have different dimensions for holding different items which includes different extending lengths).  
Regarding Claim 27 (Original)
Sielermann as modified teaches the limitations of Claim 23, as described above, and further teaches the major clip located at least partially above the minor clip along the z-axis (Sielermann:  ¶19 & ¶21; three clips can be used in a fork shaped and they can have different dimensions for holding different items including adjusting one or more to be above the others along a given axis)
Regarding Claims 28 and 33 (Original)
Sielermann as modified teaches a folding machine comprising a loading system comprising the article clip of Claims 2 and 29, as described above (Examiner indicating no further structural limitations of the folding machine or loading system have been recited).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sielermann et al. (US 20150321851 A1) in view of Soules (US 3204748 A) further in view of Coleman et al. (US 20140266225 A1), hereinafter Coleman.
Regarding Claim 9 (Original)
Sielermann as modified teaches the limitations of Claim 1, as described above, but does not teach one of the base and clamping jaws comprising a conducting member configured to close a circuit built into the opposite jaw.  
However Coleman is also concerned with clamping jaws being brought together, and teaches a clamp with jaw closure detection (indicating to a user when the jaws are in a closed state) comprising a reed switch having a pair of contacts (conducting members) on either side of the clamp jaws (Fig. 3D, ¶45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reed switch of Coleman to the clamp of Sielermann in order to indicate to an operator when the clamp was not ready to be used, i.e. indicating a closed state without a workpiece (Fig 3), and not open (Fig 1) and ready to receive a workpiece.  

Response to Amendments
Drawing Objection
Applicant's amendments and new drawing, filed 3/21/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objection of 9/21/2021 has been withdrawn. 
Specification Objection
Applicant’s amendments, filed 3/21/2022, with respect to the specification objection has been fully considered and are persuasive.  The objection of 9/21/2021 has been withdrawn. 

Response to Arguments

35 U.S.C. 102 & 103 Rejections
Applicant's arguments, see Pages 8-14, filed 8/12/2022 have been fully considered but are not persuasive.
The Applicant claims that Soules is non-analogous because it is not in the art of laundry clips. Specifically that "the mechanism described in Soules is a 'grasper' which is a mechanism used for hop picking off of vines and not a clip or clamp which is 'passively' provided with the member to be clamped, such as fabrics, but rather it is used 'actively' to grasp/catch hops and detach them from their vine"However the "graspers" of Soules are not picking the hop vines but are clamping the vines that are being passively provided to the clamps by a Pomona conveyor system, see Col4:line9-21. The graspers take the clamped vines through a machine to process them. This mirrors the process for the folding machine where the articles of clothing are clamped by the clips and then taken through the folding machine to process them (i.e. fold them). Soules discloses clamps which solve the same problem. Therefore Soules is analogous art.
The Applicant claims that one of ordinary skill in the art would not modify or substitute the actuating spring of Sielermann with the more complex actuating mechanism of Soules.However the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is a common modification/substitution to switch out a manual system with an automated system to free the operator from a task, which can allow the operator more time for other tasks or remove them from performing a dangerous task.
The Applicant claims that the combination of Sielermann and Soules fails to teach an elongated driver that is connected at one end to the clamping jaw.However in the rejection of claim 1 Soules teaches the elongated driver (Soules:  134) is connected to the clamping jaw (102 of Soules) in the same fashion as the Applicant's elongated driver and clamping jaw:  a floating pivot (138 of Soules and 68 of the instant application), see the rejection above and the instant application's specification ¶54 for more details.
The Applicant claims that the combination of Sielermann and Soules fails to teach a device that transfers forces from the body rear end to a clamping jaw located at a body front end.However Soules teaches a transfer device from the actuation device at one end of the clip (i.e. body rear end) to the other end of the clip where the jaw (102) is (i.e. the body front end). In the instant application specification, ¶55 states that the the actuation mechanism (74 & 72) is located in the body rear end. The actuation mechanism of Soules (126) is located at one end of the clip (i.e. the body rear end). In the instant application specification, ¶44 states that the clamping jaw is located in the body front end. The jaw 102 of Soules is located at one end of the clip (i.e. the body front end). Therefore the claim limitations of a force transfer device from the body rear end to the clamping jaw located at the body front end is taught and the rejection is maintained. 
The Applicant claims that the combination of Sielermann and Soules would interfere with the mounting means (27) of Sielermann.However the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically Soules is relied on to teach the concept that the clips of Sielermann can be modified to have an automated actuation of the jaws by an elongated driver and not how exactly the driver is placed on the clip. Therefore the combination and rejections are maintained.
All dependent claims are similarly rejected as claim 1 is still rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 30, 2022